SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Libra consortium signs letter of intent for charter of its 1 st FPSO for Extended Well Tests Rio de Janeiro, October 9, 2014 – Petróleo Brasileiro S.A. – Libra Consortium has signed a letter of intent with Odebrecht/Teekay (OOG-Teekay), winner of a tender process, for the charter of a FPSO-type platform (floating production, storage and offloading) designed for the extended well test campaign at the Libra area, in Santos Basin pre-salt. The delivery of the FPSO and the start-up of the first extended well test are scheduled for the fourth quarter of 2016. The plan is to conduct tests in several areas of the block, in order to evaluate the production performance and acquire information about the Libra area. Based on these data, future definitive production systems will be later designed. For each of these tests, two wells will be connected to the FPSO: one oil producer and one gas injector. These extended well tests will be the first ones in the global oil industry to carry out a gas reinjection system. The platform will have a processing capacity of 50 thousand barrels of oil per day and a gas injection capacity of 4 millions m3/day. The larger part of the produced gas volume will be re-injected into the reservoir for pressure maintenance and a small part will be consumed during the operations. The FPSO will be operated by a company to be formed by Odebrecht and Teekay. Two wells have already been spudded The effort to reach first oil and initiate the production in the Libra area, one of the largest discoveries already made in Brazil, continues at an accelerate pace. In addition to the signing of the letter of intent for the FPSO charter, the consortium has already spudded two exploration wells in the block . Located in the Santos Basin, at a distance of 183 kilometers off the city of Rio de Janeiro coast, Libra has 1,500 square kilometers, slightly bigger than the whole city of Rio de Janeiro. According to the Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP), the estimated recoverable volume of oil and gas in Libra ranges from 8 to 12 billion of barrels of oil equivalent (boe). The extension of the Libra reservoir (in blue) compared to the city of Rio de Janeiro The consortium of Libra is a partnership between Petrobras (operator, with 40%), Shell (20%), Total (20%), CNPC (10%) and CNOOC (10%), having the newly created state company Pré-Sal Petróleo S.A. (PPSA) in the management of the contract. Libra has been the first area auctioned by ANP under the production sharing regime and the contract was signed in December 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 9, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
